Dear Mr. Lee:
Your request for an Attorney General's opinion has been forwarded to me for research and reply. On behalf of the Rapides Parish Democratic Executive Committee you have requested an opinion concerning attendance requirements for maintaining membership in a parish executive committee. It is the opinion of this office that the Rapides Parish Democratic Executive Committee can retain their attendance requirements for maintaining membership because its parish bylaw on attendance is not in contravention of the membership attendance requirements set forth by the Democratic State Central Committee.
Any questions involving political parties that are recognized by the state of Louisiana are governed by the provisions of the Election Code, La.R.S. 18:1, et seq. Specifically, Part III of the Election Code, codified at La.R.S. 18:441-447, pertains to "Political Parties" and defines the relative powers and duties of state central committees and parish executive committees.
La.R.S. 18:442, entitled Organization, provides in pertinent part:
A recognized political party shall be controlled and directed by one state central committee and a parish executive committee for each parish.
La.R.S. 18:443, entitled State Central Committee states in pertinent part:
                                  * * * *Page 2 
E. The state central committee of a recognized political party may adopt rules and regulations for its government that are not inconsistent with laws of this state and it may create any committee it deems necessary.
                                  * * *
La.R.S. 18:444, entitled Parish Executive Committees further provides in pertinent part:
                                  * * *
E. Powers of the committee. The parish executive committee of a recognized political party  may adopt rules and regulations for its government that are not inconsistent with the laws of this state or the rules and regulations of the state central committee, and it may create any committee it deems necessary.
[emphasis added]
Accordingly, the Rapides Parish Democratic Executive Committee may adopt any rules or regulations (bylaws) that are not inconsistent with the laws of the State of Louisiana and the bylaws of the Democratic State Central Committee. The Election Code establishes a hierarchy which requires that the powers of a party's parish executive committee be subject to the rules and regulations established by its state central committee, but that rules or regulations of the state central committee are subject to the laws of this state.1 Consequently, a parish executive committee cannot adopt any rules and regulations that are inconsistent with any of the rules and regulations of the state central committee, which in turn, cannot adopt any rule or regulation in conflict with Louisiana law. Where there exists an inconsistency between the rules and regulations adopted by a state central committee and the laws of this state, the latter shall control.2
The Election Code, in La.R.S. 18:444(A), provides that a state central committee of a recognized political party has the authority to establish the qualifications for membership in their parish committees, 3 including attendance qualifications for maintaining membership in the committee. The qualifications for membership on parish executive committees of a recognized political party shall be uniform throughout the state.4 Because of this statute, the power of parish executive committees to set qualification requirements is restricted.
Our research shows that the Democratic State Central Committee has established attendance qualifications for membership in its bylaws in Article I, Section 8, which states in pertinent part: *Page 3 
B. Any member failing to attend in person at least three (3) consecutive meetings of the Democratic State Central Committee may be deemed to have vacated his or her office, unless he or she submits a doctor's certificate certifying that he or she was unable to attend. The Chairperson of the Democratic State Central Committee shall notify the former member and the Secretary of State and the Chairperson of the Democratic Parish Executive Committee of the vacancy.
In Article II, Section 4, the Democratic State Central Committee details the following for parish executive committee membership:
A. A vacancy occurs in the membership of a Democratic Parish Executive Committee when a member dies, resigns, no longer meets the qualifications for membership on the Committee, or no person qualifies and is elected to succeed a member whose four-year term has expired. A  Democratic Parish Executive Committee may declare a vacancy when a member has failed to attend more than three (3) consecutive meetings of a Democratic Parish Executive Committee either in person or by proxy, unless he/she has submitted a doctor's certificate certifying that he/she was unable to attend.
[emphasis added]
Previously, in Attorney General Opinion 94-0692, our office addressed whether removal of a member was proper for failure to attend three consecutive meetings as required by the bylaws of the Republican State Central Committee. There, we concluded that the lack of participation is a reasonable cause for dismissal and that removal for such cause would not constitute arbitrary or capricious behavior on the part of a party committee. More importantly, our office opined that this attendance requirement did not conflict with any known state law and was accordingly a valid requirement for an individual to maintain membership in a state central committee.
In your request you submitted the bylaws of the Rapides Parish Democratic Executive Committee which also contain attendance requirements for maintaining membership in the parish committee in Section 8, which provides:
All members of the Rapides Parish Democratic Executive Committee should attend or may designate a proxy to represent them at meetings of the Committee.
Any member failing to attend in person at least three (3) consecutive meetings of the Rapides Parish Democratic Executive Committee shall be deemed to have vacated his or her office, unless he or she submits a doctor's certificate certifying that he or she was unable to attend. The Chairperson of the Rapides Parish Democratic Executive Committee shall *Page 4 
notify the former member of the Rapides Parish Democratic Executive Committee and the majority of duly elected and appointed members to the committee will vote to fill the vacancy and notify the Secretary of State of the vacancy.
A comparison of the Democratic state and parish attendance bylaws show that the language of the Rapides Parish Democratic Executive Committee tracks the language of the Democratic State Central Committee regarding loss of membership when a member fails to attend three consecutive meetings of the committee. Due to use of essentially the same language in the attendance requirements of both sets of bylaws, no inconsistency is found. In addition, since this attendance requirement has been acknowledged as legally permissible, the Democratic State Central Committee attendance bylaws, as stated above, are also consistent with state law. As a result, the Rapides Parish Democratic Executive Committee can enforce the attendance regulation and remove a member for failure to attend three consecutive meeting of the committee unless he submits a doctor's excuse.
I hope the foregoing is sufficiently responsive to your questions. If we can be of further assistance, please do not hesitate to contact our office.
Yours very truly,
JAMES D. "BUDDY" CALDWELL ATTORNEY GENERAL
BY:__________________________ MERIDITH J. TRAHANT Assistant Attorney General
JDC/MJT/ard
1 La.R.S. 18:443(E) and 444(E); Atty. Gen. Op. 85-0174.
2 Atty. Gen. Op. 85-0458.
3 La.R.S. 18:443(A).
4 La.R.S. 18:443(A).